Citation Nr: 0402542	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  02-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss, left ear.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for hearing loss 
of the left ear and assigned a noncompensable rating 
effective December 18, 2001.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected hearing loss of the left ear is 
principally manifested by an average puretone threshold of 44 
decibels with a speech discrimination score of 94 percent 
(numeric designation of hearing impairment I). 


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss of 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2003); 64 Fed. Reg. 25,204 (May 11, 
1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  There 
are no outstanding records that could be relevant to appeal 
for a compensable evaluation for hearing loss.  The veteran 
was afforded a VA examination in May 2002.  In addition, he 
has been provided with an SOC that discusses the pertinent 
evidence, and the laws and regulations related to the claim, 
and essentially notifies him of the evidence needed to 
prevail on the claim.

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a letter dated in February 2002, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection, and offered to assist him in obtaining 
any relevant evidence.  The letter gave notice of what 
evidence the veteran needed to submit and what the VA would 
try to obtain.  The letter did not notify the veteran of the 
evidence needed to substantiate a claim for entitlement to an 
initial compensable evaluation.  However, compensation level 
is a "down stream" issue from that of entitlement to 
service connection.  Grantham v. Brown, 114 F .3d 1156 
(1997).  VA's General Counsel has held that VA is not 
required to provide § 5103(a) notice with regard to " down 
stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 68 Fed. 
Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c) (West 2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id., slip op at 16-17.

In the February 2002 letter, the RO specifically informed the 
veteran of the evidence he needed to submit.  The RO 
specifically requested that the veteran provide it with or 
identify additional evidence that could help substantiate his 
claim for hearing loss, including complete authorizations to 
obtain private medical evidence.  In addition, the RO listed 
the evidence it had already obtained with respect to the 
claim.

Through the February 2002 letter and the SOC, VA complied 
with the statutory and regulatory requirements as set forth 
in the Court's Pelegrini decision because it informed the 
veteran (1) of what evidence, if any, was necessary to 
substantiate his claim, and it (2) indicated what portion of 
that evidence the veteran was responsible for sending to VA, 
and (3) which portion VA would attempt to obtain on behalf of 
the veteran, in compliance with the guidance set forth by the 
Court in Quartuccio.  Moreover, in compliance with the fourth 
notice requirement identified by the Court in Pelegrini, the 
RO requested that the veteran provide any evidence in his 
possession that pertains to the claim, "or something to the 
effect that the claimant should give us everything you've got 
pertaining to your claim."  The notice was also provided 
prior to the initial adjudication, as apparently required by 
Pellegrini.

In light of the foregoing, because there is no pertinent 
identified evidence that has not been accounted for, the 
veteran has been afforded necessary examination, and the VCAA 
notifications provisions have been complied with; there is no 
reasonable probability that further assistance would aid in 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2).  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Id., Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

In the June 2002 rating decision, the RO granted service 
connection for hearing loss of the left ear and assigned a 
noncompensable evaluation effective December 18, 2001.  The 
veteran appealed that decision with respect to the assigned 
noncompensable evaluation.  Since the veteran's claim arises 
from his disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging".  Fenderson v. West, 
12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (where an increased rating is at issue, the 
present level of the disability is the primary concern). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 
(2003). 

Factual Background

The veteran was afforded a VA audio examination in May 2002.  
On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows: 





HERTZ



1000
2000
3000
4000
LEFT
5
30
65
75
RIGHT
5
5
10
30

The average puretone threshold was 44 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the left ear.  The average puretone threshold for the 
right ear was 13 decibels, with speech recognition of 96 
percent.

Analysis

The RO assigned a noncompensable evaluation to the veteran's 
service-connected hearing loss of the left ear under the 
provisions of Diagnostic Code 6100.

The May 2002 VA examination shows that the veteran has an 
average puretone threshold of 44 decibels for the right ear, 
with 94 percent speech discrimination.  This translates to 
level I hearing loss when applied to Table VI of the rating 
schedule.  Where a veteran has suffered deafness compensable 
to a level of 10 percent as the result of service connected 
disability and deafness in the other ear as the result of 
non-service-connected disability not the result of the 
veteran's willful misconduct, VA will pay to the veteran the 
applicable rate of compensation as if the combination of 
disability were the result of service-connected disability.  
38 U.S.C.A. § 1160(a)(3) (West Supp. 2003).  Level I hearing 
loss does not merit a 10 percent rating under the rating 
schedule.  Therefore, the non-service connected ear would not 
be considered in evaluating the veteran's disability.   
Instead the non-service connected ear is assigned a 
designation of level I.  38 C.F.R. § 4.85(f).  This, 
coincidentally, is the designation that ear would receive if 
it were treated as service connected.  Level I hearing loss 
in both ears warrants a noncompensable evaluation under Table 
VII of the rating schedule.  Therefore, a zero percent rating 
is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 
(2003); 64 Fed. Reg. 25,204 (May 11, 1999) (providing that a 
single evaluation will be awarded for hearing loss under 
Diagnostic Code 6100 regardless of the percentage evaluation 
evaluated).

Since the right ear is not deaf, the hearing loss does not 
qualify for the special consideration afforded by 38 C.F.R. 
§ 3.383 (2003).  

In summary, a compensable evaluation is not warranted for the 
service-connected hearing loss of the left ear, for the 
reasons and bases described above.  The preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation and the claim is denied. 


ORDER

The claim for an initial compensable evaluation for hearing 
loss, left ear, is denied. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



